Application for an enforcement order unanimously denied and the petition dismissed, without costs and without disbursements, without prejudice to a renewal application after disposition of complainant’s claim in the bankruptcy proceeding involving respondent’s former employer, which was directed to pay the $500 jointly with respondent. That sum was assessed as compensatory damage by the State Division of Human Rights following its adjudication that respondent’s employer had practiced discrimination in employment against complainant. Even though an offer has been made to withdraw the claim advanced in bankruptcy should the individual respondent pay the damages, orderly procedure would seem to dictate that the reverse should be done, particularly since it is asserted by the bankrupt’s attorney, and not refuted, that the plan of arrangement pending in the bankruptcy court contemplates full payment to complainant. Concur—Stevens, P. J., Markewich, Murphy, Capozzoli and Nunez, JJ.